Detailed Office Action
	The communication dated 1/6/2021 has been entered and fully considered.
	Claims 1-4 are pending.
IDS
The Examiner has considered the previous prior art of the patent applications.  However, the applicant must file an IDS for any art they wish cited on the front of a future patent.
Claim Interpretation
The Examiner interprets filtration completion as per paragraph [00252] of the instant specification.
Priority
Claims 1 and 4
The claims have priority to the provisional 15/278,800 (9/30/2015).
Claim 2 and 3
Instant application is a DIV of 16/014,589 (6/22/2017) which is a CIP of 15/278,000 (9/28/2016) which has provisional 62/235,052 (9/30/2015).
	The ‘800 application and the ‘052 application do not appear to have support for the broad ranges claimed by the applicant for the nanolignocellulose formed of claim 2 or the filtration completion of claim 3.  While the treatment of the prior parent application would produce a product with a composition that falls within the claimed ranges (because it is made with substantially the same process), the applicant still does not have support for the full scope of the range.
Therefore, the Examiner gives claims 2 and 3 an earliest effective priority of the other provisional 62/253,293 dated 6/22/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As for claim 2, the applicant claims a nanolignocellulose composition on a bone-dry basis, ash free, and acetyl-free basis.
The applicant then claims 35 to 80% cellulose nanofibrils, cellulose microfibrils, or a combination thereof.  This can be interpreted in two ways.  Since the claim language can be interpreted in two reasonable but substantially different ways the claim language lack clarity.  The applicant should clarify the interpretation in response to this action.
Interpretation one: A nanofibril produced by steam treatment followed by mechanical treatment will have lignin/hemicellulose attached on the fibrils.  The 35 to 80% cellulose nanofibrils is including lignin and hemicellulose in addition to cellulose.  In this case both lignin and cellulose are double included in the claimed ranges because they are physically/chemically part of the cellulose nanofibrils.  The applicant is allowed to have double inclusion [MPEP 2173.05(o)]
Interpretation two:  The 35 to 80% cellulose nanofibrils only means to include cellulose present.  The lignin and hemicellulose attached thereto are not included in the claimed range
For purpose of examination the Examiner uses interpretation two.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
claimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,322,133. Although the claims at issue are not identical, they are not patentably distinct from each other because water followed by optional washing and mechanical treatment to recover nanofibrils/nanocrystals.  The nanofibrils/nanocrystals comprise lignin.
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, and 11 of U.S. Patent No.11,359,334. Although the claims at issue are not identical, they are not patentably distinct from each other because water followed by optional washing and mechanical treatment to recover nanofibrils/nanocrystals.  The nanofibrils/nanocrystals comprise lignin (because feedstock is mechanical pulp).

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,11, 12 of copending Application No. 17/209,388(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim hot/water steam treatment followed by mechanical treatment to form nanocellulose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2006136263A TAKASHI et al., hereinafter TAKASHI.
*the Examiner refers to the attached English machine translation
	As for claim 1, TAKASHI discloses treating the lignocellulose [0014] and then subjecting it to a hydrothermal treatment step with hot water [0016]. The treatment step does not add acid or enzymes.  TAKASHI separates out and recovers lignin and cellulose [0016].  
TAKASHI then discloses that the cellulose containing main portion is mechanically pulverized [0020].  The pulverization can be done with a disc mill [0022] or a homomixer (which the examiner interprets as a homogenizer).  The mechanical refining is performed at 10 to 100% weight by mass [0021].  The hydrothermal can be a two-step process where additional hot water is added prior to separation [0016].  Dilution followed by extraction is a washing step.
	TAKASHI discloses the particle size is less than 5 microns which the Examiner interprets as a nanolignocellulose material [0023].
	As for claim 4, the treated nanolignocellulose material can be considered a pulp product composition. 
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0249237 FERRARO et al., hereinafter FERRARO.
As for claim 1, FERRARO discloses treating lignocellulose [i.e. wood; 0019] in a steam treatment with steam explosion [Figure 1A, 0032].  FERRAO discloses both pine (a softwood) and hardwood [table 1].  The consistency entering the steam pretreatment is 15 to 60% [0018].  The steam treatment is followed by a refiner directly prior to the blow tank which the Examiner interprets as blow-line refining [Figure 1A, 0033].  FERRARO does not add acid or enzymes to the steam explosion pretreatment.
 FERRARO discloses that the particles of biomass are now fine particles of biomass (453) [0030].  The particles are less than 20-50 microns thick and 100 microns in length which the Examiner interprets as nanolignocellulose [0042].  
As for claim 4, after steam explosion the biomass can be considered a dried pulp [Figure 1 A and 0054]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2006136263A TAKASHI et al., hereinafter TAKASHI.
	As for claims 2 and 3, each claim “wherein” clauses which simply recite the results intended of the method steps positively recited.  Therefore, the Examiner has not given them patentable weight. 
However, the court noted that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"
 Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Alternatively, should the non-active limitations be given patentable weight it is the Examiners position that since a TAKASHI teaches substantially the same treatment including hot water pretreatment followed by mechanical treatment of the instant claims then substantially the same product will be formed including nanolignocellulose with cellulose nanofibrils/microfibrils, lignin, and hemicelluloses with substantially the same filtration level at the claimed ranges or be an obvious variant thereof. 
Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2014/0249237 FERRARO et al., hereinafter FERRARO.
	As for claims 2 and 3, each claim “wherein” clauses which simply recite the results intended of the method steps positively recited.  Therefore, the Examiner has not given them patentable weight. 
However, the court noted that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"
 Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Alternatively, should the non-active limitations be given patentable weight it is the it is the Examiners position that since FERRARO teaches substantially the same treatment of the same starting material (hardwood/softwood) including steam pretreatment followed by steam explosion and mechanical treatment of the instant claims then substantially the same product will be formed including nanolignocellulose with cellulose nanofibrils/microfibrils, lignin, and hemicelluloses with substantially the same filtration level at the claimed ranges or be an obvious variant thereof.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748